IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,222-02


                            EX PARTE JERMAINE SIMS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 10-08895-B IN THE 252nd DISTRICT COURT
                            FROM JEFFERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

felon in possession of a firearm and sentenced to imprisonment for ten years.

        This application was remanded to the trial court on February 25, 2015. However, one day

prior to the Court’s order, the trial court signed supplemental findings of fact and conclusions of law

recommending that relief be denied in this case. Those supplemental findings were received by the

Court on March 6, 2015.
       The remand order in this cause is withdrawn. We adopt the trial court’s findings of fact and

conclusions of law regarding Applicant’s ineffective assistance of counsel and insufficiency of the

evidence claims and deny relief. Applicant’s illegal search and seizure claim is denied based upon

this Court’s independent review of the record.



Filed: April 1, 2015
Do not publish